Exhibit 10.5

 

May 9, 2019

 

Thunder Bridge Acquisition, Ltd.

9912 Georgetown Pike

Suite D203

Great Falls, Virginia 22066

 

Continental Stock Transfer & Trust Company

As Warrant Agent

1 State Street

New York, New York 10004

Attention: Compliance Department

 

RE: Lock-Up Agreement (“Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to that certain warrant agreement dated as of June 18, 2018
(as has been or may hereafter be amended, supplemented or otherwise modified
from time to time, including pursuant to the Warrant Amendment (as defined
below), the “Warrant Agreement”) by and between Thunder Bridge Acquisition, Ltd.
(the “Company”) and Continental Stock Transfer & Trust Company, as warrant agent
(the “Warrant Agent”). Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed thereto in the Warrant Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Thunder Bridge Acquisition LLC (the “Sponsor”), the Company
and the Warrant Agent hereby agree with the entities identified on Schedule A
hereto (the “Assignees”) as follows:

 

1.Subject to and effective, with no further action by any party, upon the
closing (the “Closing”) of the transactions contemplated by the Amended and
Restated Agreement and Plan of Merger dated as of January 21, 2019, by and among
the Company, TB Acquisition Merger Sub LLC, Hawk Parent Holdings LLC and CC
Payment Holdings, L.L.C., solely in its capacity as the securityholder
representative (as amended from time to time, the “Merger Agreement”), the
Sponsor agrees to transfer and assign to the respective Assignees all of its
right, title and interest in and to the number of Private Placement Warrants (as
amended pursuant to the terms of the Warrant Amendment) set forth opposite the
names of the applicable Assignees on Schedule A (the “Assignment”). As used in
this Agreement, the term “Warrant Amendment” refers to the adoption and approval
of an amendment to the Warrant Agreement in substantially the form attached as
Exhibit T to the Merger Agreement, to provide that, effective immediately prior
to the Closing, (i) each Warrant will only be exercisable for one-quarter (1/4)
of a Company Class A Share instead of one whole Company Class A Share, and (ii)
each holder of a Warrant will receive a cash payment of $1.50 (a “Cash Payment”)
payable promptly following the Closing.

 

2.The parties hereto hereby agree that all references to “Sponsor” in the
Warrant Agreement shall be deemed to refer to the Assignees and their Permitted
Transferees.

 

3.The Sponsor represents and warrants to the Assignees that the Private
Placement Warrants that are being assigned pursuant to this Agreement are free
and clear of any liens, claims or encumbrances of any nature whatsoever, other
than those arising under state or federal securities laws and as set forth in
(i) that certain letter agreement, by and among each of the Company, the Sponsor
and certain other individuals party thereto, dated as of June 18, 2018 (the
“Insider Letter”) and (ii) the Warrant Agreement, it being acknowledged and
agreed that the Assignees will be bound by the terms of the Insider Letter and
the Warrant Agreement following the Assignment pursuant to this Agreement.

 



 

 

 

4.In consideration of the Assignment, each of the Assignees hereby agrees as
follows:

 

a.Each of the Assignees agree not to, during the period commencing from the
Closing and ending one hundred and twenty (120) days after the date of the
Closing (the “Lock-Up Period”): (i) lend, offer, pledge, hypothecate, encumber,
donate, assign, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
Restricted Securities, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Restricted Securities, or (iii) publicly disclose the intention
to do any of the foregoing, whether any such transaction described in clauses
(i), (ii) or (iii) above is to be settled by delivery of Restricted Securities
or other securities, in cash or otherwise (any of the foregoing described in
clauses (i), (ii) or (iii), a “Prohibited Transfer”). The foregoing sentence
shall not apply to the transfer of any or all of the Restricted Securities owned
by Assignee to any Permitted Transferee (other than as set forth in clause (e)
or (f) of the definition thereof); provided, however, that it shall be a
condition to such transfer that the transferee executes and delivers to the
Company an agreement stating that the transferee is receiving and holding the
Restricted Securities subject to the provisions of this Agreement, and there
shall be no further transfer of such Restricted Securities except in accordance
with this Agreement. As used in this Agreement, the term “Restricted Securities”
refers to (i) the shares of the Company’s Class A ordinary shares, par value
$0.0001 per share, to be issued by the Company to the Assignees pursuant to that
certain Subscription Agreement, dated May 9, 2019, between the Company and each
Assignee and (ii) the Private Placement Warrants to be transferred to the
applicable Assignee in connection with the Assignment (and any securities
underlying such Private Placement Warrants).

 

b.If any Prohibited Transfer is made or attempted contrary to the provisions of
this Section 4, such purported Prohibited Transfer shall be null and void ab
initio, and the Company shall refuse to recognize any such purported transferee
of the Restricted Securities as one of its equity holders for any purpose. In
order to enforce this Section 4, the Company may impose stop-transfer
instructions with respect to the Restricted Securities of Assignee (and
Permitted Transferees and assigns thereof) until the end of the Lock-Up Period.

 

c.During the Lock-Up Period, each certificate evidencing any Restricted
Securities shall be stamped or otherwise imprinted with a legend, and each
book-entry position evidencing the Shares shall include, in substantially the
following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN AN AGREEMENT, DATED AS OF MAY 9, 2019, BY AND AMONG THE
ISSUER OF SUCH SECURITIES (THE “ISSUER”) AND THE ISSUER’S SECURITYHOLDER NAMED
THEREIN, AS AMENDED. A COPY OF SUCH AGREEMENT WILL BE FURNISHED WITHOUT CHARGE
BY THE ISSUER TO THE ASSIGNEE HEREOF UPON WRITTEN REQUEST.”

 

d.For the avoidance of any doubt, subject to the restrictions set forth herein,
each Assignee shall retain all of its rights as a stockholder of the Company
during the Lock-Up Period, including the right to vote any Restricted
Securities.

 

e.Each Assignee hereby waives any right that it might otherwise have pursuant to
the Warrant Amendment to receive a Cash Payment with respect to the Private
Placement Warrants transferred in connection with the Assignment and agrees that
no such Cash Payment will be made to the Assignees in respect of any Private
Placement Warrants.

 



2

 

 

5.This Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof. This Agreement may not be changed, amended, modified or waived to any
particular provision, except by a written instrument executed by all parties
hereto.

 

6.No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and their respective successors and assigns.

 

7.Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing. Notices to the Company or
the Sponsor shall be sent to the address of the Company above, and notices to
the Warrant Agent shall be sent to the address of the Warrant Agent above.
Notices to the Assignees shall be sent to their respective addresses set forth
on Schedule A.

 

8.This Agreement shall terminate at such time, if any, as the Merger Agreement
is terminated in accordance with its terms, and upon such termination this
Agreement shall be null and void and of no effect whatsoever, and the parties
hereto shall have no obligations under this Agreement.

 

9.Hawk Parent Holdings LLC shall be an express third-party beneficiary of the
terms of this Agreement. Except as set forth in the preceding sentence, nothing
contained in this Agreement or in any instrument or document executed by any
party in connection with the transactions contemplated hereby shall create any
rights in, or be deemed to have been executed for the benefit of, any person or
entity that is not a party hereto or thereto or a successor or permitted assign
of such a party.

 

10.This Agreement and any dispute or controversy arising out of or relating to
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of law principles thereof.
All Actions arising out of or relating to this Agreement shall be heard and
determined exclusively in any state or federal court located in New York, New
York (or in any appellate courts thereof) (the “Specified Courts”). Each party
hereto hereby (i) submits to the exclusive jurisdiction of any Specified Court
for the purpose of any Action arising out of or relating to this Agreement
brought by any party hereto and (ii) irrevocably waives, and agrees not to
assert by way of motion, defense or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the transactions contemplated hereby may not
be enforced in or by any Specified Court. Each party agrees that a final
judgment in any Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party irrevocably consents to the service of the summons and complaint and
any other process in any other action or proceeding relating to the transactions
contemplated by this Agreement, on behalf of itself, or its property, by
personal delivery of copies of such process to such party at the applicable
address. Nothing in this Section 10 shall affect the right of any party to serve
legal process in any other manner permitted by applicable law.

 

11.EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO (i)
CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SEEK
TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.

 



3

 

 

12.Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance, and
either retroactively or prospectively) only with the written consent of the
Company and the Assignees. No failure or delay by a party in exercising any
right hereunder shall operate as a waiver thereof. No waivers of or exceptions
to any term, condition, or provision of this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such term, condition, or provision.

 

13.In case any provision in this Agreement shall be held invalid, illegal or
unenforceable in a jurisdiction, such provision shall be modified or deleted, as
to the jurisdiction involved, only to the extent necessary to render the same
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby nor shall the validity, legality or enforceability of such provision be
affected thereby in any other jurisdiction. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties will substitute for any invalid, illegal or unenforceable provision a
suitable and equitable provision that carries out, so far as may be valid, legal
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

 

14.Each Assignee acknowledges that its obligations under this Agreement are
unique, recognizes and affirms that in the event of a breach of this Agreement
by such Assignee, money damages will be inadequate and the Company will have no
adequate remedy at law, and agrees that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed by
Assignee in accordance with their specific terms or were otherwise breached.
Accordingly, the Company shall be entitled to an injunction or restraining order
to prevent breaches of this Agreement by Assignee and to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such party may be entitled under
this Agreement, at law or in equity.

 

15.From time to time, at another party’s request and without further
consideration (but at the requesting party’s reasonable cost and expense), each
party shall execute and deliver such additional documents and take all such
further action as may be reasonably necessary to consummate the transactions
contemplated by this Agreement.

 

16.This Agreement may also be executed and delivered by facsimile signature or
by email in portable document format in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[Signature page follows]

 



4

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below. 

 

  THUNDER BRIDGE ACQUISITION, LTD.         By:   Name: Gary A. Simanson   Title:
Chief Executive Officer



 



THUNDER BRIDGE ACQUISITION LLC         By:   Name:   Gary A. Simanson   Title:
Managing Member  

 



CONTINENTAL STOCK TRANSFER & TRUST COMPANY As Warrant Agent         By:   Name:
  Title:        

 



5

 

 

  

ASSIGNEES:

 



      By:   Name:     Title:  



 

 

      By:   Name:     Title:  



 

 

 

 

 

 





 

 

